Exhibit 10.1
VISTEON UK LIMITED
- and -
LINAMAR UK HOLDINGS INC.
- and -
VISTEON SWANSEA LIMITED
 
AGREEMENT FOR THE PURCHASE OF ALL THE SHARES
OF
VISTEON SWANSEA LIMITED
 
DATED July 7, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page  
 
            ARTICLE 1 DEFINITIONS     2  
1.1
  Definitions     2  
1.2
  Additional Rules of Interpretation     7   ARTICLE 2 SALE AND PURCHASE OF
SHARES     8  
2.1
  Purchase and Sale     8  
2.2
  Amount of Purchase Price     8  
2.3
  Payment of Purchase Price     8   ARTICLE 3 WARRANTIES     8  
3.1
  Warranties of the Seller     8  
3.2
  Warranties of the Buyer     9   ARTICLE 4 CLOSING ARRANGEMENTS     10  
4.1
  Closing     10  
4.2
  Closing Deliveries     10  
4.3
  Further Assurance     11  
4.4
  Change of Name     11   ARTICLE 5 INDEMNIFICATION,     11  
5.1
  Indemnity by the Buyer     11  
5.2
  Indemnity by the Seller     11  
5.3
  Notice of Claim     12  
5.4
  Third Party Claim     13   ARTICLE 6 GENERAL     14  
6.1
  General     14  
6.2
  Confidential Information     16  
6.3
  Announcements     17  
6.4
  Assignment     17  
6.5
  Seller’s Co-Operation With Capital Allowances Claims     17  
6.6
  Subscription For Deferred Shares     17  
6.7
  VAT Group     18  
6.8
  Entire Agreement     19  
6.9
  Notices     19  
6.10
  Counterparts     20  
6.11
  Governing Law And Jurisdiction     20  



--------------------------------------------------------------------------------



 



 

SHARE PURCHASE AGREEMENT
          This Agreement dated July 7, 2008 is made
BETWEEN

(1)   VISTEON UK LIMITED, a company incorporated in England (Company Number
3935326) whose registered office is at Endeavour Drive, Basildon, Essex, SS14
3WF (the “Seller”); and   (2)   LINAMAR UK HOLDINGS INC., a company incorporated
in Ontario, Canada (Ontario Corporation Number 002176570) whose registered
office is at 287 Speedvale Avenue West, Guelph, Ontario, Canada (the “Buyer”);
and   (3)   VISTEON SWANSEA LIMITED, a company incorporated in England (Company
Number 6607794) whose registered office is at Endeavour Drive, Basildon, Essex,
SS14 3WF (the “Corporation”).

RECITALS
A. The Corporation purchased the Assets and the Business as a going concern from
the Seller on the terms of a business purchase agreement (the “Business Purchase
Agreement”) entered into on the Completion Date.
B. Since the Completion Date, the Corporation has carried on the Business as a
going concern.
C. Earlier on the date hereof (effective 11:59 p.m.), the Seller and the
Corporation entered into the Excluded Assets and Liabilities Transfer Agreement.
D. Earlier on the date hereof (effective immediately following 11:59 p.m. (the
“Subscription Time”)), the Seller subscribed for additional fully-paid shares in
the capital of the Corporation for an aggregate subscription price equal to the
Closing Payment.
E. The Seller is the registered and beneficial owner of all of the Shares in the
capital of the Corporation.
F. The Buyer is willing to purchase and the Seller is willing to sell the Shares
on and subject to the terms and conditions contained in this Agreement.
G. The Corporation is a party to this Agreement for the purposes of paragraph
1.3 of Schedule 10 only.
          For good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged by each Party, the Parties agree as follows:



--------------------------------------------------------------------------------



 



 

-2-
ARTICLE 1
DEFINITIONS
1.1 Definitions.
     (a) In this Agreement the following words and expressions shall have the
following meanings:
“After-Acquired Assets” means any and all assets acquired by the Corporation at
any time since Completion.
“Agreed Documents” means this Agreement, the Share Sale Disclosure Letter, the
Transitional Services Agreement, and all the agreed form documents referred to
in this Agreement.
“Agreement” means this share purchase agreement and all the Schedules attached
hereto.
“BPA Agreed Documents” means the “Agreed Documents”, as such term is defined in
the Business Purchase Agreement.
“Business” means the business of the production and sale of automotive power
transfer units, transfer cases and axles carried on by the Corporation at and
from the Premises.
“Business Purchase Agreement” has the meaning set out in Recital A.
“Buyer’s Group” means the Buyer, and, at any relevant time, any subsidiary
undertaking of the Buyer, any parent undertaking of the Buyer and any subsidiary
undertaking of any parent undertaking of the Buyer and any associated
undertaking of any such person.
“Buyer’s Indemnified Parties” means the Buyer, each other member of the Buyer’s
Group and their respective directors, officers, employees and agents.
“Buyer’s Solicitors” means Blake, Cassels & Graydon LLP, 199 Bay Street,
Suite 2800, Commerce Court West, Toronto Ontario, Canada M5L 1A9 and Wragge & Co
LLP, 3 Waterhouse Square, 142 Holborn, London EC1N 2SW, England.
“Closing” means the completion of the purchase and sale of the Shares in
accordance with the provisions of this Agreement.
“Closing Date” means the date of this Agreement.
“Closing Payment” means the sum of US$2,150,000 payable and paid by Visteon UK
to the Corporation in respect of Visteon UK’s subscription for additional shares
in the capital of the Corporation.
“Closing Time” means the time that is immediately following the Subscription
Time on the Closing Date.
“Competent Authority” means:
(a) any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);



--------------------------------------------------------------------------------



 



-3-

(b) any agency, authority, ministry, department, regulatory body, court or other
instrumentality having legislative, judicial, taxing, regulatory, prosecutorial
or administrative powers or functions of, or pertaining to, government;
(c) any court, commission, individual, arbitrator, arbitration panel or other
body having adjudicative, regulatory, judicial, quasi-judicial, administrative
or similar functions; and
(d) any other body or entity created under the authority of or otherwise subject
to the jurisdiction of any of the foregoing, including any securities exchange,
in each case having jurisdiction over a party to, or any aspect of this
Agreement, the Agreed Documents, the Business or the Shares.
“Completion Date” means the date on which the sale and purchase of the Business
and the Assets was completed pursuant to the Business Purchase Agreement.
“Confidential Business Information” means all or any information of a secret or
proprietary or confidential nature (in whatever form stored, maintained or
communicated) Related to the Business which is at the Closing Date within the
Seller’s possession or knowledge, including information relating to:

  (a)   the business methods, technical processes, corporate plans, management
systems, finances, new business opportunities or development projects of the
Business;     (b)   the marketing or sales of any past or present or future
products, goods or services of the Business including customer names and lists
and other details of customers, sales targets, sales statistics, market share
statistics, prices, market research reports and surveys and advertising and
other promotional materials;     (c)   future projects, business development or
planning, commercial relationships and negotiations of the Business; or     (d)
  any trade secrets or other information relating to the provision of any
product or service of the Business.

     “Confidential Information” means, in relation to a party (the “Discloser”):

  (a)   all information of a confidential nature, in whatever form communicated
or maintained, whether orally, in writing, electronically, in computer readable
form or otherwise, that the Discloser discloses to, or that is gathered by
inspection by a party (the “Recipient”) or any of the Recipient’s
Representatives in the course of the Recipient’s review of the transactions
contemplated by this Agreement, whether provided before or after the date of
this Agreement, including information that contains or otherwise reflects
information concerning the Discloser or its businesses, affairs, financial
condition, assets, liabilities, operations, prospects or activities, and
specifically includes financial information, budgets, business plans, ways of
doing business, business results, prospects, customer lists, forecasts,
engineering reports, environmental reports, evaluations, legal opinions, names
of venture partners and contractual parties, and any information provided to the
Discloser by third parties under circumstances in which the Discloser has an
obligation to protect the confidentiality of such information where the
Discloser has made such obligation known to the Recipient;



--------------------------------------------------------------------------------



 



-4-



  (b)   all plans, proposals, reports, analyses, notes, studies, forecasts,
compilations or other information, in any form, that are based on, contain or
reflect any Confidential Information regardless of the identity of the person
preparing the same;     (c)   all Non-Patented IP licensed to the Corporation
and Engineering Design Tools licensed to the Corporation in accordance with
Schedule 6 of the Business Purchase Agreement;     (d)   the terms of this
Agreement; and     (e)   the fact that discussions or negotiations are or may be
taking place with respect to possible commercial arrangements between Buyer’s
Group and Ford Motor Company and/or its affiliates, the proposed or actual terms
of any such commercial arrangements and any legal or other documentation and the
status of any such discussions or negotiations;

but does not include any information that:

  (f)   is at the time of disclosure to the Recipient or thereafter becomes
generally available to the public, other than as a result of a disclosure by the
Recipient or any of the Recipient’s Representatives in breach of this Agreement;
    (g)   is or was received by the Recipient from a source other than the
Discloser or its Representatives if such source is not known to the Recipient to
be prohibited from disclosing the information to the Recipient by a
confidentiality agreement with, or a contractual, fiduciary or other legal
confidentiality obligation to, the Discloser; or     (h)   was known by the
Recipient prior to disclosure in connection with the transactions contemplated
by this Agreement and was not subject to any contractual, fiduciary or other
legal confidentiality obligation to the Discloser on the part of the Recipient,

provided that sub-clauses (f), (g) and (h) of this definition of “Confidential
Information” shall not apply in respect of information referred to in sub-clause
(e) of this definition.
“Excluded Assets and Liabilities Transfer Agreement” means the agreement so
entitled between the Seller and the Corporation entered into on the Closing Date
(effective 11:59 p.m.).
“Freehold Premises” means the premises referred to in part 1 of Schedule 4.
“Indemnified Party” means a person whom the Seller or the Buyer, as the case may
be, is required to indemnify under this Agreement.
“Indemnifying Party” means, in relation to an Indemnified Party, the Party to
this Agreement that is required to indemnify such Indemnified Party under this
Agreement.
“Leases” means the leases listed in part 2 of Schedule 4.
“Leasehold Premises” means the property leased by the Seller, details of which
are listed at part 2 of Schedule 4.
“Leasehold Transfers” means the TR1s relating to the transfers of the Leasehold
Premises by the Seller to the Corporation in the agreed form.
“Licences to Assign” means the licences granted by the landlord of the Leasehold
Premises consenting to the Leasehold Transfers in the agreed form.



--------------------------------------------------------------------------------



 



-5-

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Competent Authority.
“Ordinary Course of Business”, when used in relation to the taking of action by
the Corporation means that the action:
(a) is consistent in nature, scope and magnitude with the past practices of the
Seller in relation to the Business prior to the Completion Date and is taken in
the ordinary course of the normal day-to-day operations of the Business;
(b) is similar in nature, scope and magnitude to actions customarily taken in
the ordinary course of the normal day-to-day operations of the other persons
that are in lines of business that are the same as the Business; and
(c) does not require authorisation of the shareholders of the Corporation or any
other separate or special authorisation of any nature.
“Party” means a party to this Agreement and any reference to a Party includes
its successors and permitted assigns and “Parties” means every Party.
“Permits” means together the waste management licence/waste disposal licence
number WV1/E/L/VIS0001/04/27 dated 8 August 2005 (“Waste Management Licence”)
and greenhouse gas emissions permit number GB-EA-ETCOT-1160 dated 1/1/2008
(“Greenhouse Gas Permit”) referred to in Schedule 12 of the Business Purchase
Agreement.
“Premises” means the Freehold Premises together with the Leasehold Premises.
“Purchase Price” has the meaning set out in clause 2.2.
“Seller’s Group” means the Seller and, at any relevant time, any subsidiary
undertaking of the Seller, any parent undertaking of the Seller and any
subsidiary undertaking of any parent undertaking of the Seller and any
associated undertaking of any such person.
“Seller’s Indemnified Parties” means the Seller and the other member of the
Seller’s Group and their respective directors, officers, employees and agents.
“Seller’s Solicitors” means Hammonds LLP of Rutland House, 148 Edmund Street,
Birmingham, B3 2JR.
“Shares” means the 1,078,441 ordinary shares of £1.00 each in the capital of the
Corporation registered in the name of the Seller.
“Share Sale Disclosure Letter” means the letter in the agreed form dated the
same date as this Agreement from the Seller to the Buyer disclosing information
constituting exceptions to the Warranties contained in this Agreement.
“Subscription Time” has the meaning set out in Recital D.
“Surrender Documents” means the surrender documents relating to the Leasehold
Premises at:

  (a)   Eastern Car Park, Fabian Way, Crymlyn Burrows, Neath, Swansea comprised
in a lease dated 14 January 2005 and made between Gracelands Investments Limited
(1) and the Seller (2), and



--------------------------------------------------------------------------------



 



-6-

  (b)   the Sprinkler Tanks, Fabian Way, Crymlyn Burrows, Neath, Swansea
comprised in a lease dated 14 January 2005 and made between Gracelands
Investments Limited (1) and the Seller (2),

such documents to be in the agreed form.
“Transfer” means the lawful transfer of the Permits to the Corporation as
required by any Environmental Law.
“Transitional Services Agreement” means the transitional services agreement, in
agreed form, to be entered between the Seller and the Corporation on the Closing
Date under which the Seller agrees to continue to provide certain transitional
support facilities to the Buyer for a period of up to 12 months from the Closing
Time.
“Third Party Claim” has the meaning set out in clause 5.4.
“Warranties” means the warranties contained in Schedule 1.
“Warranty Claim” means a claim by the Buyer for breach of any of the Warranties,
and includes a claim for indemnification under clause 3.1(5).
     (b) In this Agreement the following capitalized words and expressions have
the meanings ascribed to them in the Business Purchase Agreement immediately
prior to Completion on the Completion Date:

     
(i)
  “Applicable Law”;
(ii)
  “Assets”;
(iii)
  “Business Day”;
(iv)
  “Business IP Licences”;
(v)
  “Completion”;
(vi)
  “Contracts”;
(vii)
  “Employees”;
(viii)
  “Engineering Design Tools”;
(ix)
  “Intellectual Property”
(x)
  “Law”;
(xi)
  “Leased Assets”;
(xii)
  “Leasing Agreements”;
(xiii)
  “Legal Proceeding”;
(xiv)
  “Licences”;
(xv)
  “Losses”;
(xvi)
  “Non-Patented IP”;
(xvii)
  “Patents”;
(xviii)
  “Records;”
(xix)
  “Related to the Business”;
(xx)
  “Representative”;
(xxi)
  “Security Interest”;
(xxii)
  “Stock”;
(xxiii)
  “Tax” or “Taxation”;
(xxiv)
  “Third Party Intellectual Property Rights”; and
(xxv)
  “Threatened”.



--------------------------------------------------------------------------------



 



-7-

     (c) In this Agreement, capitalized words and expressions which are not
defined herein and are defined in the Business Purchase Agreement shall, unless
the context otherwise requires, have the meanings ascribed to them in the
Business Purchase Agreement.
1.2 Additional Rules of Interpretation.
     (1) Any reference to a statute, statutory provision or subordinate
legislation shall be construed as referring to that statute, statutory provision
or subordinate legislation as in force at the date of this Agreement and shall
also be construed as referring to any previous statute, statutory provision or
subordinate legislation amended, modified, consolidated, re-enacted or replaced
by such statute, statutory provision or subordinate legislation.
     (2) Any reference to a statutory provision shall be construed as including
references to all statutory instruments, orders, regulations or other
subordinate legislation made pursuant to that statutory provision.
     (3) Unless the context otherwise requires:

  (a)   words denoting the singular include the plural and vice versa;     (b)  
words denoting any gender include all other genders;     (c)   any reference to
“persons” is to be broadly interpreted and includes individuals, bodies
corporate, companies, partnerships, unincorporated associations, firms, trusts,
Competent Authorities and all other legal entities;     (d)   all references to
time are to London time;     (e)   wherever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation” and the words following “include”, “includes” or
“including” shall not be considered to set forth an exhaustive list;     (f)  
the words “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar
expressions shall be construed as referring to this Agreement in its entirety
and not to any particular clause or portion of it;     (g)   all references
herein to any agreement (including this Agreement), document or instrument mean
such agreement, document or instrument as amended, supplemented, modified,
varied, restated or replaced from time to time in accordance with the terms
thereof and, unless otherwise specified therein, includes all schedules and
exhibits attached thereto; and     (h)   any reference to a party is to a party
to this Agreement and includes its successors and permitted assigns.

     (4) Clause headings are for convenience only and shall not affect the
interpretation of this Agreement. Any reference to a clause, sub-clause,
paragraph or schedule is to the relevant clause, sub-clause, paragraph or
schedule of this Agreement.
     (5) The schedules to this Agreement shall for all purposes form part of
this Agreement.
     (6) Any reference to a document being in the “agreed form” means a document
in a form agreed by the Parties and initialled by, or on behalf of, each of them
for the purposes of identification.



--------------------------------------------------------------------------------



 



-8-

     (7) In this Agreement, a period of days shall be deemed to begin on the
first day after the event which began the period and to end at 5:00 p.m. London
time on the last day of the period. If any period of time is to expire hereunder
on any day that is not a Business Day, the period shall be deemed to expire at
5:00 p.m. London time on the next succeeding Business Day.
     (8) Where any representation, warranty or other statement in this Agreement
is expressed to be made by the Seller to its knowledge or is otherwise expressed
to be limited in scope to facts or matters known to the Seller or of which the
Seller is aware, it shall mean such knowledge as is actually known to, or which
would, based upon reasonable inquiries of the following individuals, have been
known to the Seller:

  (a)   in relation to all of the Warranties in Schedule 1, Steve Gawne, Michael
Sharnas, Jaime Knizacky, Clifford Peterson;     (b)   in relation to the
Warranties at paragraph 2.6 (Intellectual Property) of Schedule 1 only, Dan
Sepanik;     (c)   in relation to the Warranties at paragraph 6 (Employment) of
Schedule 1 only, Len Drury and Matthew Evans;     (d)   in relation to the
Warranties at paragraph 7 (Property) of Schedule 1 only, Willi Helgers; and    
(e)   in relation to the Warranties at paragraph 8 (Environmental Matters) of
Schedule 1 only, David Neil.     (f)   in relation to the Warranties at
paragraph 9 (Taxation) of Schedule 1 only, Robert Aprilliano.

ARTICLE 2
SALE AND PURCHASE OF SHARES
2.1 Purchase and Sale. At the Closing Time, on and subject to the terms and
conditions of this Agreement, the Seller shall sell to the Buyer with full title
guarantee, and the Buyer shall purchase from the Seller, the Shares.
2.2 Amount of Purchase Price. The aggregate price payable by the Buyer to the
Seller for the Shares is £1 (the “Purchase Price”).
2.3 Payment of Purchase Price. The Buyer shall pay and has paid the Purchase
Price to the Seller at the Closing Time, the receipt and sufficiency of which
are hereby acknowledged by the Seller.
ARTICLE 3
WARRANTIES
3.1 Warranties of the Seller.
     (1) As a material inducement to the Buyer’s entering into this Agreement
and completing the transactions contemplated by this Agreement and acknowledging
that the Buyer is entering into this Agreement in reliance upon the warranties
of the Seller set out in Schedule 1, the Seller warrants to the



--------------------------------------------------------------------------------



 



-9-

Buyer in the terms of the Warranties set out in Schedule 1 as at the Closing
Date, subject only to the limitations and qualifications set out in Schedule 10.
     (2) Each of the Warranties shall be construed as a separate and independent
Warranty and, except where expressly stated, shall not be limited or restricted
by reference to or inference from the terms of any other Warranty or any other
provision of this Agreement. The Warranties shall not in any respect be
extinguished or affected by Closing.
     (3) Except where the context otherwise requires any reference in the
Warranties to the Business or the Assets shall be construed as a reference to
the Business or the relevant Assets as at the Closing Date.
     (4) The Seller agrees with the Buyer to waive any claim or remedy or right
to which the Seller may have in respect of any misrepresentation, inaccuracy or
omission in or from any information or advice supplied by any of the Employees
for the purpose of assisting the Seller in giving any warranty, representation,
undertaking or covenant, in preparing the Share Sale Disclosure Letter and in
entering into this Agreement, or any agreement or document entered into pursuant
to this Agreement.
     (5) Subject to the limitations and qualifications set out in Schedule 10,
the Seller shall indemnify and keep indemnified the Buyer’s Indemnified Parties
against any and all Losses suffered or incurred by any of them arising out of
any breach of any of the Warranties other than Warranties 9.10 and 9.11 (in
respect of capital allowances).
     (6) Subject to the limitations and qualifications set out in Schedule 10,
the Seller shall indemnify and keep indemnified the Buyer’s Indemnified Parties
against any and all Losses suffered or incurred by any of them arising out of
any breach of either or both of Warranties 9.10 and 9.11 and in which case the
amount of the indemnity payment received by the Buyer’s Indemnified Parties in
respect of each such breach shall be not less than the amount of Tax which would
(on the basis of Tax rates current at the date of such Loss) have been saved if
such breach had not occurred, assuming for this purpose that the Buyer had
sufficient profits or was otherwise in a position to use the capital allowances
to reduce any liability to Tax at the date of such Loss.
3.2 Warranties of the Buyer.
     (1) The Buyer warrants to the Seller as follows:

  (a)   Incorporation and Corporate Power. The Buyer is a corporation
incorporated, organized and subsisting under the laws of Ontario. The Buyer has
the corporate power, authority and capacity to execute and deliver this
Agreement and all other agreements and instruments to be executed by it as
contemplated herein and to perform its obligations under this Agreement and
under all such other agreements and instruments.     (b)   Authorization by
Buyer. The execution and delivery of this Agreement and all other agreements and
instruments to be executed by it as contemplated herein and the completion of
the transactions contemplated by this Agreement and all such other agreements
and instruments have been duly authorized by all necessary corporate action on
the part of the Buyer.     (c)   Enforceability of Obligations. This Agreement
constitutes a valid and binding obligation of the Buyer enforceable against the
Buyer in accordance with its terms.



--------------------------------------------------------------------------------



 



-10-

  (d)   Absence of Conflicting Agreements. There are no agreements (including
its articles of incorporation or other constating documents), court orders or
any other restrictions of any kind that prohibit or restrict the Buyer’s ability
to enter into and perform this Agreement.     (e)   Provision of Employee
Consultation Information. The Buyer provided to the Seller prior to the
Completion Date all such information and at such time as to enable the Seller to
comply with its obligations under Regulation 13 of the Transfer Regulations in
connection with the transactions contemplated by the Business Purchase
Agreement.

     (2) The Buyer shall indemnify and keep indemnified the Seller’s Indemnified
Parties, against any Losses which any of them suffers or incurs arising out of
any breach by the Buyer of the warranties in clause 3.1(1).
ARTICLE 4
CLOSING ARRANGEMENTS
4.1 Closing. The sale and purchase of the Shares shall be completed at the
offices of the Seller’s Solicitors on the Closing Date (or at such other time or
such other place as may be agreed by the Seller and the Buyer) when each of the
events set out in clause 4.2 shall occur.
4.2 Closing Deliveries.
     (1) On Closing the Seller shall deliver or cause to be delivered to the
Buyer:

  (a)   minutes of a meeting of the board of directors of the Seller authorising
the execution and performance of this Agreement and each of the Agreed Documents
and the performance of each of the matters contemplated by this Agreement and
the Agreed Documents;     (b)   the certificate or certificates representing the
Shares;     (c)   a transfer of the Shares in agreed form, duly executed by the
Seller;     (d)   all statutory books and registers, minute books, share
certificate books and corporate seals of the Corporation;     (e)   a true copy
of the Excluded Assets and Liabilities Transfer Agreement duly executed by the
Seller and the Corporation;     (f)   a true copy of the Transitional Services
Agreement duly executed by the Seller and the Corporation;     (g)   a written
resignation and release of all claims against the Corporation, in agreed form,
duly executed by each director and officer of the Corporation designated by the
Buyer;     (h)   a guarantee in agreed form duly executed by Visteon Corporation
in favour of the Buyer and the Corporation, guaranteeing on the terms set out
therein the performance by the Seller and/or Visteon Global Technologies, Inc.,
as the case may be, of their obligations contained in this Agreement, the Agreed
Documents,



--------------------------------------------------------------------------------



 



-11-

      the Business Purchase Agreement, the BPA Agreed Documents and the Excluded
Assets and Liabilities Transfer Agreement, as the case may be;     (i)   the
duly completed Licences to Assign executed by the landlord of the Leasehold
Premises;     (j)   the duly completed Leasehold Transfers;     (k)   the duly
completed Surrender Documents;     (l)   the TR1 relating to the Freehold
Premises; and     (m)   the title deeds and documents relating to the Premises
listed in part 3 of Schedule 4

     (2) On Closing the Buyer shall deliver or cause to be delivered to the
Seller:

  (a)   written resolution of the board of directors of the Buyer authorising
the execution and performance of this Agreement and each of the Agreed Documents
and the performance of each of the matters contemplated by this Agreement and
the Agreed Documents;     (b)   the payment referred to in clause 2.3; and    
(c)   a guarantee in the agreed form duly executed by Linamar Corporation in
favour of the Seller, guaranteeing on the terms set out therein: (i) the
performance by the Buyer of its obligations contained in this Agreement and the
Agreed Documents, and (ii) the performance by the Corporation of its obligations
contained in the Business Purchase Agreement, the BPA Agreed Documents and the
Excluded Assets and Liabilities Transfer Agreement, as the case may be.

4.3 Further Assurance. Without prejudice to the other provisions of this
Agreement each Party shall, so far as it is reasonably able, from time to time
and at the requesting Party’s expense, do (or procure to be done) all such other
things and/or execute and deliver (or procure to be executed and delivered) all
such other documentation as may be reasonably required for the purpose of giving
full effect to this Agreement.
4.4 Change of Name. The Buyer shall procure that the name of the Corporation
shall be changed to a name not incorporating the name “Visteon” within 10
Business Days of the Completion Date.
ARTICLE 5
INDEMNIFICATION,
5.1 Indemnity by the Buyer. The Buyer shall indemnify and keep indemnified the
Seller’s Indemnified Parties from and against all Losses suffered or incurred by
any of them arising out of any breach or non-fulfilment of any warranty,
covenant or agreement on the part of the Buyer contained in this Agreement or
the Agreed Documents.
5.2 Indemnity by the Seller. The Seller shall indemnify and keep indemnified the
Buyer’s Indemnified Parties from and against all Losses suffered or incurred by
any of them arising out of:



--------------------------------------------------------------------------------



 



-12-

     (1) any breach or non-fulfilment of any warranty, covenant or agreement on
the part of the Seller contained in this Agreement or the Agreed Documents;
     (2) any claim made by Employees who are immediately before the Transfer
Time members of the New Hire Section of the Visteon UK Pension Plan (as defined
under the rules of that Plan) (“New Hire Employees”), that they are entitled to
receive from the Corporation or the Buyer benefits of a comparable nature to
either Medical Disability Retirement, Voluntary Early Retirement or Special
Early Retirement (as such terms are defined in the Visteon UK Pension Plan), as
a result of the notice entitled “Visteon New Hire (VNH) — Improved Conditional
Offer” and dated 27 June 2008, which is included in the Disclosure Bundle Index
at tab 2 and notwithstanding that such New Hire Employees are not entitled to
Medical Disability Retirement, Voluntary Early Retirement or Special Early
Retirement under the rules of the Visteon UK Pension Plan;
     (3) any benefits which would have been payable to Jonathan Mark Elliott and
Lyndon Roberts (“VNH Employees”) under the Seller’s PHI policy with UNUM which
is applicable to employees on New Hire terms (the “UNUM Policy”) to the extent
that they would have been covered under the UNUM Policy had the transfer of the
Corporation to the Buyer not taken place provided that the VNH Employees remain
away from work due to their current ill-health conditions and the Buyer has used
reasonable endeavours to obtain cover for the VNH Employees under a permanent
health policy which provides equivalent benefits and at equivalent cost to the
UNUM Policy and has failed to secure such cover due to the VNH Employees
existing conditions;
     (4) any enhancement to the pension payable to Mr Peter Dicks under a
pension scheme sponsored by the Corporation or the Buyer as a result of his
early retirement from employment with the Corporation on the grounds of ill
health or incapacity, where the principal medical basis for the retirement is a
condition which existed during his employment with the Seller or the Corporation
prior to the Closing Date; and
     (5) any breach by the the Corporation of Environmental Law arising directly
from the fact that the Permits have not Transferred to the Corporation at the
Completion Time, to the extent that such Losses relate to the period after the
Closing Time, provided that the Seller shall have no liability in respect of
such Losses to the extent that such Losses:

  (a)   arise directly from or are increased by any act or omission or failure
to act on the part of the Corporation in connection with the Transfer or
attempted Transfer of the Permits to the Corporation, or the failure or refusal
by the Corporation to give its consent pursuant to clause 6.1(17)(d); or     (b)
  arise directly from or are increased by any additional restriction, condition,
emission or control measure, or other limitation on the operation of the
Business at the Premises in respect of any Order of any Competent Authority,
arising directly or indirectly out of or in connection with the Transfer of the
Permits to the Corporation (“Additional Restrictions”), to the extent that such
Additional Restrictions would have been imposed had the Permits been effectively
Transferred in accordance with Environmental Law to the Corporation at the
Completion Time.

5.3 Notice of Claim. If any matter or circumstance arises or occurs which might
result in an indemnification liability hereunder on the part of an Indemnifying
Party, the Indemnified Party shall, as soon as reasonably practicable after
becoming aware of any such matter or circumstance,
     (1) notify the Indemnifying Party of any such matter or circumstance,
giving reasonable detail of the matter or circumstance in question and the
estimated amount of such claim, and



--------------------------------------------------------------------------------



 



-13-

     (2) give the Indemnifying Party the opportunity to remedy the matter or
circumstance within a reasonable period of time but in no event later than
within a period of three (3) months after receipt of such notice.
5.4 Third Party Claim. If a third party (including any Competent Authority)
asserts a claim against an Indemnified Party which might result in an
indemnification liability hereunder on the part of an Indemnifying Party (a
“Third Party Claim”), the following shall apply in addition to clause 5.3:
     (1) the Indemnified Party shall, as soon as reasonably practicable, notify
the Indemnifying Party of any such Third Party Claim;
     (2) the Indemnified Party shall, as soon as reasonably practicable after
receipt by it, provide to the Indemnifying Party a copy of the Third Party Claim
or demand and of all time sensitive documents;
     (3) the Indemnified Party shall not unreasonably do anything which
prejudices or may reasonably be expected to prejudice the ability of the
Indemnifying Party to defend such Third Party Claim successfully;
     (4) no settlements, acknowledgements, admissions of liability or waivers
shall be made by either the Indemnified Party or the Indemnifying Party without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed); and
     (5) the Indemnifying Party shall have the right, at its expense, to
participate in but not control the negotiation, settlement or defence of the
Third Party Claim, which control shall rest at all times with the Indemnified
Party, unless the Indemnifying Party irrevocably assumes control, in writing, of
the negotiation, settlement or defence of the Third Party Claim, in which case:

  (a)   the Indemnifying Party may assume such control at its expense through
counsel of its choice and shall reimburse the Indemnified Party for all of the
Indemnified Party’s out-of-pocket expenses incurred as a result of such
assumption of control; and     (b)   the Indemnified Party shall allow the
Indemnifying Party to participate in all negotiations and correspondence with
such third party and shall conduct proceedings in respect of such Third Party
Claim in accordance with the Indemnifying Party’s instructions provided that the
Indemnified Party shall continue to have the right to participate in the
negotiation, settlement or defence of such Third Party Claim and to retain
counsel to act on its behalf (provided that the fees and disbursements of such
counsel shall be paid by the Indemnified Party unless the Indemnifying Party
consents to the retention of such counsel at its expense or unless the named
parties to any action or proceeding include both the Indemnifying Party and the
Indemnified Party and a representation of both the Indemnifying Party and the
Indemnified Party by the same counsel would be inappropriate due to the actual
or potential differing interests between them (such as the availability of
different defences), in which case the fees and disbursements of such counsel
shall be paid by the Indemnifying Party).

     (6) In order to enable the Indemnifying Party to properly assess the
benefits of the Third Party Claim and the chances of any litigation, and to
proceed with the litigation, the Indemnified Party shall, upon the Indemnifying
Party’s reasonable request during normal business hours and upon reasonable
notice, without undue delay furnish copies of all relevant information, grant
the right to inspect the books and the documents and allow interviews of the
employees of the Indemnified Party, provided that the Indemnifying Party shall
keep business and trade secrets and other confidential information



--------------------------------------------------------------------------------



 



-14-

confidential and shall not use these secrets for any purpose other than that
contemplated under this clause (1).
     (7) If, having elected to assume control of the negotiation, settlement or
defence of the Third Party Claim, the Indemnifying Party thereafter fails to
conduct such negotiation, settlement or defence with reasonable diligence, then
the Indemnified Party shall be entitled to assume such control and the
Indemnifying Party shall be bound by the results obtained by the Indemnified
Party with respect to such Third Party Claim.
     (8) If any Third Party Claim is of a nature such that the Indemnified Party
is required by Applicable Law or any Order, to make a payment to any person with
respect to the Third Party Claim before the completion of settlement
negotiations or related legal proceedings, as the case may be, then the
Indemnified Party may make such payment and the Indemnifying Party shall,
promptly after demand by the Indemnified Party, reimburse the Indemnified Party
for such payment. If the amount of any liability of the Indemnified Party under
the Third Party Claim in respect of which such a payment was made, as finally
determined, is less than the amount which was paid by the Indemnifying Party to
the Indemnified Party, the Indemnified Party shall, promptly after receipt of
the difference from the party to whom the payment was made, pay the amount of
such difference to the Indemnifying Party.
ARTICLE 6
GENERAL
6.1 General
     (1) All provisions of this Agreement shall not merge on Closing but shall
survive the execution, delivery and performance of this Agreement, the Closing
and the execution and delivery of any transfer documents or other documents of
title to the Shares and all other agreements, certificates and instruments
delivered pursuant to this Agreement and the payment of the Purchase Price.
     (2) Except where this Agreement provides otherwise, each party shall pay
its own costs relating to or in connection with the negotiation, preparation,
execution and performance by it of this Agreement and of each agreement or
document entered into pursuant to this Agreement and the transactions
contemplated by this Agreement (including the due diligence exercise conducted
prior to Closing).
     (3) No variation of this Agreement or any agreement or document entered
into pursuant to this Agreement shall be valid unless it is in writing and
signed by or on behalf of each of the Buyer and Seller.
     (4) No delay, indulgence or omission in exercising any right, power or
remedy provided by this Agreement or by law shall operate to impair or be
construed as a waiver of such right, power or remedy or of any other right,
power or remedy. No waiver shall be valid unless in writing and signed by or on
behalf of each of the Parties to be bound by the waiver. The waiver by a party
of any default, breach or non-compliance under this Agreement will not operate
as a waiver of that party’s rights under this Agreement in respect of any
continuing or subsequent default, breach or non-observance (whether of the same
or any other nature).
     (5) No single or partial exercise or non-exercise of any right, power or
remedy provided by this Agreement or by law shall preclude any other or further
exercise of such right, power or remedy or of any other right, power or remedy.
     (6) The provisions of this Agreement insofar as they have not been
performed at Closing shall remain in full force and effect notwithstanding
Closing.



--------------------------------------------------------------------------------



 



-15-

     (7) This Agreement and each of the agreements and documents executed
pursuant to this Agreement shall be binding upon and enure for the benefit of
the successors and permitted assigns of the Parties.
     (8) If any provision of this Agreement is or becomes illegal, invalid or
unenforceable under the law of any jurisdiction, that shall not affect or
impair:

  (a)   the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement; or     (b)   the legality, validity or
enforceability under the law of any other jurisdiction of that or any other
provision of this Agreement.

     (9) If any party defaults in the payment when due of any sum payable under
this Agreement (whether determined by agreement or pursuant to an order of a
court or otherwise) its liability shall be increased to include interest on such
sum from the date when such payment is due up to and including the date of
actual payment (after as well as before judgement) at an annual rate of 3 per
cent. above the base rate from time to time of Barclays Bank plc. Such interest
shall accrue from day to day.
     (10) No person who is not a party to this Agreement shall have any right to
enforce this Agreement or any agreement or document entered into pursuant to
this Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999,
save that (i) the Buyer’s Indemnified Parties and the Seller’s Indemnified
Parties shall be entitled to enforce any term of this Agreement which expressly
or by implication confers any benefit on it; and (ii) the Employees shall be
entitled to enforce any benefit conferred on them by clause 3.1(4), under the
Contracts (Rights of Third Parties) Act 1999.
     (11) The rights, remedies, powers and privileges herein provided to a party
are cumulative and in addition to and not exclusive of or in substitution for
any rights, remedies, powers and privileges otherwise available to that party.
     (12) Notwithstanding the provisions of clause 6.1(11), the Buyer agrees and
acknowledges that rescission shall not be available as a remedy for breach of
this Agreement and agrees not to claim that remedy.
     (13) Time shall be of the essence of this Agreement in all respects.
     (14) Nothing contained in this Agreement and no action taken by the Parties
under this Agreement shall create a partnership or establish a relationship of
principal and agent or any other fiduciary relationship between the Parties.
     (15) If any Employee who is employed on New Hire Terms (“NHT Employee”) had
a first date of absence on sickness at a time when the Corporation was under the
Seller’s ownership or at a time when the NHT Employee was employed by the Seller
and continues to be absent on or after the Closing Time, the Seller will use all
reasonable endeavours to obtain benefits for such NHT Employee under the UNUM
Policy. For the avoidance of doubt, this shall include Employees who may have
returned to work after such period of absence and are subsequently absent owing
to the same, or an associated cause.
     (16) Transfer of Emissions Trading Scheme Allowances. The Seller undertakes
that it will:

  (a)   Transfer the Greenhouse Gas Permit to the Corporation as soon as
reasonably practicable following the Closing Date and in any event in accordance
with clause 6.1(17); and



--------------------------------------------------------------------------------



 



-16-

  (b)   within the later of 5 working days of the Closing Date and the date upon
which the Buyer opens an appropriate account to receive the allowances allocated
at the date of the Permit in respect of the installation or installations at the
Premises and the second scheme phase covered by the Greenhouse Gas Emissions
trading scheme regulations 2005, Transfer all those allowances to the
Corporation at no cost to the Corporation .

All expressions used in this paragraph 6.1(16) shall be interpreted in
accordance with the Greenhouse Gas Emissions Trading Scheme Regulations 2005.
     (17) Transfer of Licences.

  (a)   The Seller shall prepare and be responsible for, at its own cost, the
applications (with all supporting documentation) for the Transfer and the
Corporation shall provide all reasonable assistance to the Seller in connection
therewith.     (b)   Within 5 Business Days of the date of this Agreement, the
Corporation and the Seller shall, to the extent that it is within their
respective power so to do, procure the submission to the relevant Competent
Authority of a completed joint application by the Seller and the Corporation for
the Transfer.     (c)   The Seller shall use all reasonable endeavours to effect
the Transfer, subject always to compliance by the Seller with sub-clause
6.1(17)(d) below, and the Corporation shall provide all reasonable assistance to
the Seller in connection therewith.     (d)   The Seller shall not agree to any
alteration of the terms and conditions of nor accept any greater liability under
the Permits without the prior written consent of the Corporation acting in its
absolute discretion.

6.2 Confidential Information.
     (1) Each party shall treat confidentially and not disclose, and shall cause
each of its Representatives to treat confidentially and not disclose, other than
as expressly contemplated by this Agreement or as required by Law or any
Competent Authority or the rule of any securities exchange, any Confidential
Information of the other party.
     (2) A party may disclose Confidential Information only to those of its
Representatives who need to know such Confidential Information for the purpose
of implementing the transaction contemplated by this Agreement. No party shall
use, nor permit its Representatives to use, Confidential Information for any
other purpose.
     (3) The Seller shall not at any time after the Closing Date use or disclose
or permit there to be disclosed any Confidential Business Information provided
that this clause shall not apply if and to the extent that:

  (a)   such Confidential Business Information has come into the public domain
(other than as a result of breach of any obligation of confidence by the
Seller); or     (b)   any disclosure of such Confidential Business Information
has been authorised in writing by the Buyer in advance; or     (c)   disclosure
of the Confidential Business Information concerned is required:



--------------------------------------------------------------------------------



 



-17-

  (i)   by law or any Competent Authority or by the rules of any securities
exchange; or

  (ii)   for the purposes of any dispute or claim in connection with this
Agreement or any other Agreed Document.

6.3 Announcements
     (1) Subject to clause 6.3(2) the Parties shall not make or authorise any
public announcement concerning the terms of or any matters contemplated by or
ancillary to this Agreement without the prior written consent of the other party
such consent not to be unreasonably withheld or delayed.
     (2) A party may make or authorise an announcement if the announcement is
required by law or any securities exchange or regulatory or governmental body
(whether or not such requirement has the force of law).
6.4 Assignment
     (1) No party may assign, transfer, charge, make the subject of a trust or
deal in any other manner with any of its rights under it or purport to do any of
the same nor sub-contract any or all of its obligations under this Agreement
without the prior written consent of the other party, such consent not to be
unreasonably withheld or delayed.
     (2) Notwithstanding clause 6.4(1) the Seller shall be entitled to assign
its rights under this Agreement to any member of the Seller’s Group and the
Buyer shall be entitled to assign its rights under this Agreement to any member
of the Buyer’s Group, save that before any assignee leaves the Seller’s Group or
the Buyer’s Group, as the case may be, it shall re-assign such rights as were
assigned to it back to a member of the Seller’s Group or the Buyer’s Group, as
the case may be.
     (3) Where the Buyer exercises its right to assign its rights under this
Agreement in accordance with the provisions of clause 6.4(2), the Seller’s
liability to the assignee shall be no greater than it would have been had this
Agreement not been assigned, and where the Seller exercises its right to assign
its rights under this Agreement in accordance with the provisions of clause
6.4(2), the Buyer’s liability to the assignee shall be no greater than it would
have been had this Agreement not been assigned
6.5 Seller’s Co-Operation With Capital Allowances Claims
     (1) The Seller will (at the Buyer’s cost and expense) make all elections
and filings which the Buyer may reasonably and promptly request in relation to
the capital allowances available in respect of the Assets at Completion provided
that the Seller will not be obliged to do anything that is unlawful or improper
in any respect or which would result in the Assets transferring for more than
their tax written down value (as set out in the Share Sale Disclosure Letter)
such that it would result in a balancing charge arising on the Seller.
     (2) The Seller will notify the Buyer as soon as reasonably practicable of
any matter that the Seller becomes aware of that may affect the tax written down
value of the Assets as set out in the Share Sale Disclosure Letter.
6.6 Subscription For Deferred Shares
     (1) The Buyer and the Seller hereby agree that where and to the extent that
any payment by the Seller under this Agreement together with all other payments
under this Agreement exceeds the Purchase Price, then the Seller shall have the
option to satisfy any liability to make any payment under



--------------------------------------------------------------------------------



 



-18-

this Agreement by subscribing for a fully paid up deferred share in the
Corporation having no rights other than the right to receive a dividend equal to
one-half per cent of the profits available for distribution in each year for a
nominal amount, together with a share premium thereon, equal to the amount of
such liability.
     (2) The Buyer agrees to cause the Corporation to issue any such deferred
shares under clause 6.6(1).
     (3) If any such deferred shares are issued under clause 6.6(1) then the
Corporation shall have the option to acquire any and all such deferred shares
from the Seller for an aggregate consideration of £1, such shares to be
transferred by the Seller to the Buyer within 3 business days of receipt by the
Seller of written notice that the Buyer intends to exercise its option to
acquire those shares provided that if the Seller fails to transfer the shares
within such time the Buyer shall be entitled to cancel such deferred shares.
6.7 VAT Group
     (1) In this clause 6.7:

  (a)   “HMRC” means Her Majesty’s Revenue & Customs;     (b)   “Representative
Member” means the Seller; and     (c)   “Seller’s VAT Group” means the group of
companies registered for VAT under number GB 905 2636 37.

     (2) The Seller shall procure that as soon as reasonably practicable an
application is made to HMRC to exclude the Corporation from the Seller’s VAT
Group and the Seller shall use its reasonable endeavours to ensure the exclusion
of the Corporation from the Seller’s VAT Group with effect from Closing or if
later from the earliest date on which the HMRC shall allow.
     (3) The Buyer undertakes to procure that the Corporation;

  (a)   provides to the Representative Member after Closing such documents,
information and assistance as it may reasonably require in writing to enable it
to comply with its obligations in the making of VAT returns and accounting for
VAT to HMRC in respect of supplies or acquisitions made by the Corporation for
VAT purposes in the prescribed accounting period (as defined in section 25(1)
VATA) current at Closing and in the event that the Corporation’s exclusion from
the Seller’s VAT Group takes effect after the end of that prescribed accounting
period in respect of supplies or acquisitions made by the Corporation in the
next and any subsequent prescribed accounting period (“Relevant PAPs”) in each
case where they are, for the purposes of section 43 VATA (groups of companies),
treated as made by the Representative Member; and

  (b)   pays the Representative Member not less than two Business Days before
the same is required to be paid to HMRC an amount equal to any VAT for which the
Representative Member has to account (or would have to account but for any input
tax credit or repayment of VAT due from HMRC in respect of actual supplies made
to the members of the Seller’s VAT Group other than the Corporation) to HMRC in
respect of the Relevant PAPs and which results from supplies, deemed supplies,
importations or acquisitions made by the Corporation in the Relevant PAPs but
treated as made by the Representative Member under section 43(1) VATA and, in
computing such amount of VAT, credit shall be given



--------------------------------------------------------------------------------



 



-19-

      to the Corporation for any input tax to which it is entitled under the
VATA on supplies, deemed supplies made to or importations or acquisitions made
by the Corporation in the Relevant PAP, but treated as made to or by the
Representative Member.

     (4) The Representative Member shall at the request of the Buyer provide to
the Buyer copies of the VAT returns referred to in paragraph 6.7(3)(a) and any
relevant correspondence or documentation sent to or received from HMRC in
connection with any matter referred to in that paragraph.
     (5) The Representative Member undertakes to claim as soon as possible and
to pay to the Corporation within ten Business Days of the date of such claim an
amount equal to any VAT which the Representative Member recovers (or would
recover but for any payment due to HMRC in respect of actual supplies made by
the members of the Seller’s VAT Group other than the Corporation) from HMRC in
respect of Relevant PAPs and which results from supplies or deemed supplies made
to or importations or acquisitions made by the Corporation in the Relevant PAPs
but treated as made to the Representative Member under section 43(1) VATA
(groups of companies).
6.8 Entire Agreement
     (1) This Agreement and any agreement or document entered into pursuant to
this Agreement constitutes the entire agreement between the Parties with respect
to the purchase and sale of the Shares and supersede any previous agreement or
arrangement between the Parties and any representations and/or warranties
previously given or made by either party relating to the acquisition of the
Shares. For greater certainty, neither this Agreement nor any agreement or
document entered into pursuant to this Agreement supersedes any of the Business
Purchase Agreement or the BPA Agreed Documents, all of which remain in full
force and effect.
     (2) The Buyer agrees that it has not entered into this Agreement or any
agreement or document entered into pursuant to this Agreement in reliance upon
any representation, statement, covenant, warranty, agreement or undertaking of
any nature whatsoever made or given by or on behalf of the Seller except as
expressly set out in this Agreement or any agreement or document entered into
pursuant to this Agreement. The Buyer waives any claim or remedy or right in
respect of any representation, statement, covenant, warranty, agreement or
undertaking of any nature whatsoever made or given by or on behalf of the Seller
unless and to the extent that a claim lies for Losses for breach of this
Agreement. Nothing in this clause shall exclude any liability on the part of the
Seller for fraud or fraudulent misrepresentation.
6.9 Notices
     (1) Any notice or other communication given under this Agreement shall be
in writing and signed by or on behalf of the party giving it and shall be served
by delivering it by hand or sending it by pre-paid recorded delivery or
registered post (or registered airmail in the case of an address for service
outside the United Kingdom) or by fax to the party due to receive it, at its
address or fax number set out in this Agreement or to such other address or fax
number as are last notified in writing to the Parties.
     (2) Subject to clause 6.9(3), in the absence of evidence of earlier
receipt, any notice or other communication given pursuant to this clause shall
be deemed to have been received:

  (a)   if delivered by hand, at the time of actual delivery to the address
referred to in clause 6.9(1);     (b)   in the case of pre-paid recorded
delivery or registered post, two Business Days after the date of posting;



--------------------------------------------------------------------------------



 



-20-

  (c)   in the case of registered airmail, five Business Days after the date of
posting; and     (d)   if sent by fax, at the time of completion of
transmission.

     (3) If deemed receipt under clause 6.9(2) occurs before 9.00 am on a
Business Day, the notice shall be deemed to have been received at 9.00 am on
that day. If deemed receipt occurs after 5.00 pm on a Business Day or on any day
which is not a Business Day, the notice shall be deemed to have been received at
9.00 am on the next Business Day.
     (4) For the avoidance of doubt, notice given under this Agreement shall not
be validly served if sent by e-mail.
6.10 Counterparts.
     (1) This agreement may be executed in any number of counterparts and by the
different Parties on separate counterparts (which may be facsimile or electronic
copies), but shall not take effect until each party has executed at least one
counterpart. Each counterpart shall constitute an original but all the
counterparts together shall constitute a single agreement.
6.11 Governing Law And Jurisdiction
     (1) This agreement shall be governed by and construed in accordance with
English law.
     (2) Each party irrevocably agrees to submit to the non-exclusive
jurisdiction of the courts of England in relation to any claim or matter arising
under or in connection with this Agreement.
          IN WITNESS WHEREOF the Parties have executed this Agreement as of the
date first above written.

            SIGNED by VISTEON UK LIMITED acting by its duly authorised
signatory:
      /s/ Timothy McGraw           SIGNED by LINAMAR UK HOLDINGS INC. acting by
its duly authorised signatory:
      /s/ Roger Fulton               SIGNED by VISTEON SWANSEA LIMITED acting by
its duly authorised signatory:
      /s/ Stephen Gawne    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
WARRANTIES

1.   CORPORATE MATTERS OF THE SELLER   1.1   Authority and Capacity of Seller.

  (a)   The Seller is a corporation incorporated, organized and subsisting under
the laws of the jurisdiction of its incorporation.     (b)   The Seller has full
corporate power, authority and capacity to enter into and perform this Agreement
and the Agreed Documents.     (c)   This Agreement and the Agreed Documents
constitute, or will when executed constitute, valid and binding obligations on
the Seller in accordance with their respective terms.     (d)   The execution
and delivery of this Agreement and the Agreed Documents and the completion of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Seller.     (e)   There are no
agreements (including the Seller’s memorandum or articles of association), court
orders or any other restrictions of any kind that prohibit or restrict the
Seller’s ability to sell the Shares on the terms of this Agreement.

1.2   No Insolvency of the Seller.

  (a)   The Seller is not unable to pay its debts within the meaning of section
123(1)(e) of the Insolvency Act 1986.     (b)   No order has been made or
petition presented or meeting convened for the purpose of considering a
resolution for the winding up of the Seller nor has any such resolution been
passed. No petition has been presented for an administration order to be made in
relation to the Seller and no receiver (including any administrative receiver)
has been appointed in respect of the whole or any part of any of the property,
assets or undertaking of the Seller.     (c)   No distress, execution or other
process has been levied or applied for in respect of the whole or any part of
any of the property, assets or undertaking of the Seller.

1.3   Ownership of Shares.       The Shares have been fully-paid and validly
issued in compliance with the constitutional documents of the Corporation and
Applicable Law. The Seller is the registered and beneficial holder of the
Shares, free and clear of all Security Interests. There are no restrictions of
any kind on the transfer of the Shares except those set out in the
constitutional documents of the Corporation (true, complete and current copies
of which have been provided to the Buyer). The Seller has the full legal right,
power and authority to transfer the Shares to the Buyer free and clear of all
Security Interests. The Shares constitute the entire issued share capital of the
Corporation.       THE CORPORATION

1.4   Organization and Operation of the Corporation.       The Corporation was
incorporated on June 2, 2008 and is organized and subsisting under the laws of
England. There are no shareholders’ agreements governing the affairs of the
Corporation



--------------------------------------------------------------------------------



 



-2-

    or the relationship, rights and duties of its shareholders, nor are there
any voting trusts, pooling arrangements or other similar agreements with respect
to the ownership or voting of any shares of the Corporation. There are no
Security Interests and no rights, subscriptions, warrants, options, conversion
rights, calls, commitments or plans or agreements of any kind outstanding which
would enable any person to purchase or otherwise acquire any shares or other
securities of the Corporation.

1.5   Purpose of Corporation.       The only activities of the Corporation prior
to the Closing Time have been to take all necessary corporate action to duly
authorize the execution and delivery of the Business Purchase Agreement, the BPA
Agreed Documents and the Excluded Assets and Liabilities Transfer Agreement, to
enter into and deliver and perform the Business Purchase Agreement, the BPA
Agreed Documents and the Excluded Assets and Liabilities Transfer Agreement, to
own the Assets and the After-Acquired Assets in the Ordinary Course of Business,
to acquire the After-Acquired Assets and otherwise carry on the Business in the
Ordinary Course of Business and to issue the Shares to the Seller. The
Corporation does not own and has never owned any assets other than the Assets
and the After-Acquired Assets.   1.6   Business Purchase Agreement, Etc.      
The Business Purchase Agreement, the BPA Agreed Documents and the Excluded
Assets and Liabilities Transfer Agreement, true, complete and current copies of
which are attached as Schedule 13, have been duly executed by and are
enforceable against each of the parties thereto. The Corporation has all right,
title, interest, property, claim and demand in and to the Assets and the
After-Acquired Assets (subject to the terms of the Business Purchase Agreement
and the Excluded Assets and Liabilities Transfer Agreement). Neither the
Corporation nor the Seller is in default under the Business Purchase Agreement,
the Excluded Assets and Liabilities Transfer Agreement or any of the BPA Agreed
Documents.   1.7   Contracts.       The Corporation is not a party to any
contract, agreement, order, lease or arrangement in writing other than the
Contracts, the Business Purchase Agreement, the BPA Agreed Documents and the
Excluded Assets and Liabilities Transfer Agreement.   1.8   Transactions with
Affiliates.       Except for the liabilities and other obligations of the
Corporation pursuant to the terms and conditions Business Purchase Agreement and
the BPA Agreed Documents, the Corporation is not liable in respect of advances,
loans, guarantees, liabilities or other obligations to or on behalf of any
shareholder, officer, director or employee of the Corporation, Seller or any
other member of Seller’s Group. Except for intercompany services provided to the
Corporation pursuant to the Business Purchase Agreement or the BPA Agreed
Documents, there are no intercompany services provided to the Corporation by the
Seller or any other member of Seller’s Group.   1.9   Operated in Ordinary
Course.       The Corporation has operated the Business in the Ordinary Course
of Business since the Completion Date.   1.10   No Extraordinary Actions.      
The Corporation has not:



--------------------------------------------------------------------------------



 



-3-

  (a)   amended its articles or by-laws or similar document adopted or filed in
connection with the creation, formation or organization of the Corporation;    
(b)   directly or indirectly, declared, set aside for payment or paid any
dividend or makes any other payment or distribution on or in respect of any of
its shares;     (c)   redeemed, purchased, retired or otherwise acquired,
directly or indirectly, any of its shares;     (d)   issued or sold any shares
or other securities to any person other than the Shares issued to the Seller or
issued, sold or granted any option, warrant or right to purchase any of its
shares or other securities or issues any security convertible into its shares,
granted any registration rights or otherwise made any change to its authorized
or issued share capital;     (e)   disposed of or revalued any of its assets,
except sales of Stock in the Ordinary Course of Business or in accordance with
the Excluded Assets and Liabilities Transfer Agreement;     (f)   made any
change in its accounting principles, policies, practices or methods;     (g)  
mortgaged, pledged, granted a security interest in or otherwise creates a
Security Interest on any of its property or assets, except in the Ordinary
Course of Business and in amounts which, individually and in the aggregate, are
not material to the financial condition of the Corporation or the operation of
the Business;     (h)   terminated, cancelled, modified or amended in any
material respect or taken or failed to take any action which would entitle any
party to any Contract to terminate, cancel, modify or amend any Contract;    
(i)   incurred any indebtedness for borrowed money to any other Person;     (j)
  given or agreed to give or becomes a party to or bound by any guarantee,
surety or indemnity in respect of indebtedness or other obligations or
liabilities of any other Person or becomes a party to any other commitment by
which the Corporation is, or is contingently, responsible for such indebtedness
or other liability or obligation;     (k)   purchased or otherwise acquired any
interest in any securities of any other person;     (l)   made any capital
expenditure or authorized any capital expenditure or made any commitment for the
purchase, construction or improvement of any capital assets except in the
Ordinary Course of Business;     (m)   entered into any Contract or commitment
to hire, or terminated the services of, any officer or senior management
employee; or

    agreed, committed or entered into any understanding to take any actions
enumerated in paragraphs (a) to (l) of this Section 1.10.   1.11   Corporate
Records.       The minute books of the Corporation have been maintained in
accordance with Applicable Law and contain true, correct and complete copies of
its articles, the minutes of every meeting of its board of directors and every
committee thereof and of its shareholders and every written resolution of its
directors and shareholders. All meetings of directors and shareholders of each
of the Corporation have been duly called and held and all resolutions have been
duly passed in accordance with Applicable Law at such meetings or by written
resolution. The share certificate



--------------------------------------------------------------------------------



 



-4-

    book, register of shareholders, register of transfers and register of
directors and officers of the Corporation are complete.

1.12   No Insolvency of the Corporation.

  (a)   The Corporation is not unable to pay its debts within the meaning of
Section 123(1)(e) of the Insolvency Act, 1986.     (b)   No order has been made
or petition presented or meeting convened for the purpose of considering a
resolution for the winding up of the Corporation nor has any such resolution
been passed. No petition has been presented for an administration order to be
made in relation to the Corporation and no receiver (including any
administrative receiver) has been appointed in respect of the whole or any part
of the property, assets or undertaking of the Corporation.     (c)   No
distress, execution or other process has been levied or applied for in respect
of the whole or any part of any of the property, Assets or undertaking of the
Corporation.

2.   ASSETS   2.1   Ownership of Assets.

  (a)   The Corporation is the sole legal and beneficial owner of all of the
Assets and any After-Acquired Assets free from all Security Interests except
for: Stock sold in the Ordinary course of Business following the Completion
Date; After-Acquired Assets conveyed to the Seller in accordance with the
Excluded Assets and Liabilities Transfer Agreement; and that the Leased Assets
are subject to the Leasing Agreements.     (b)   The Corporation has not granted
or agreed to grant and there does not exist any Security Interest on or over any
of the Assets or the After-Acquired Assets. There has been no exercise,
purported exercise or claim for any Security Interest on or over any of the
Assets or the After-Acquired Assets and there is no dispute directly or
indirectly relating to any of the Assets or the After-Acquired Assets. No claim
has been made by any person to be entitled to any Security Interest on or over
any of the Assets.     (c)   There is no agreement, option or other right or
privilege outstanding in favour of any person for the purchase from the
Corporation of the Business or of any of the Assets or the After-Acquired Assets
other than the purchase of Stock in the Ordinary Course of Business.     (d)  
The Seller has paid the Closing Payment to the Corporation.

2.2   Stock.       Stock levels (measured in day supply) as at the Closing Time
are: (i) consistent with the levels of Stock (measured in day supply) that have
been maintained in the operation of the Business prior to the Closing Date in
the Ordinary Course of Business; and (ii) not in excess of known or anticipated
customer requirements.   2.3   Leased Assets.

  (a)   In relation to any Leased Asset, all payments due under the relevant
Leasing Agreement in respect of any period on or before Closing have been made.
    (b)   A complete list of all the Leased Assets is set out in Schedule 7 to
the Business Purchase Agreement.



--------------------------------------------------------------------------------



 



-5-

  (c)   A complete list of all the Leasing Agreements is set out in Schedule 9
to the Business Purchase Agreement.

2.4   Fixed Assets.

  (a)   A complete list of all the Plant and Machinery is set out in Schedule 2
to the Business Purchase Agreement.     (b)   A complete list of all the
Fixtures and Fittings is set out in Schedule 3 to the Business Purchase
Agreement.

2.5   Condition of Assets.       All items comprising the Personal Property and
the Leased Assets:

  (a)   are in good repair and condition (having regard to their age and
reasonable usage);     (b)   are in good working order (fair wear and tear
excepted); and     (c)   are capable of being used for the purposes for which
they are used by the Corporation (having regard to their age and reasonable
usage).

2.6   Intellectual Property Rights.       In this paragraph 2.6 of this
Schedule 1, all references to “paragraphs” refer to paragraphs in Schedule 6
(Intellectual Property Transfer and License Provisions) of the Business Purchase
Agreement and all references to the “Seller” mean the Seller or Visteon Global
Technologies, Inc., as the case may be and all capitalised terms defined in
Schedule 6 to the Business Purchase Agreement shall bear that meaning in this
paragraph.

  (a)   All (i) Patents referred to in paragraph 2.1; (ii) Intellectual Property
referred to in paragraph 2.2; (iii) licences referred to in paragraph 2.3; (iv)
licences referred to in paragraph 2.4(a); and (v) licences referred to in
paragraph 2.4(b) are legally and beneficially owned by the Corporation free from
any Security Interests. All Intellectual Property referred to in paragraph
2.4(c) and Engineering Design Tools referred to in paragraph 2.5 are legally and
beneficially owned by the Seller free from any Security Interests.     (b)  
Except as set forth in the Share Sale Disclosure Letter, the Corporation has not
granted any licences in respect of all Patents referred to in paragraph 2.1 and
all Intellectual Property referred to in paragraph 2.2.     (c)   The
Corporation is the sole registered proprietor (or, where relevant, applicant for
registration) of all Patents referred to in paragraph 2.1.     (d)   All Patents
referred to in paragraph 2.1have been properly maintained and are subsisting and
have not been surrendered or are currently being prosecuted to grant.     (e)  
All renewal and prosecution fees which have become due for payment prior to the
Completion Date in respect of any Patents referred to in paragraph 2.1 have been
paid in time and in full.     (f)   So far as the Seller is aware the Patents
referred to in paragraph 2.1 and the Patents listed in Exhibit 2 to Schedule 6
of the Business Purchase Agreement constitute all registered Intellectual
Property owned by the Seller, the Corporation or any other member of the
Seller’s Group or by Automotive Component Holdings, Inc. which are used or
exploited in the Business. Subject to the foregoing, the Patents referred to in



--------------------------------------------------------------------------------



 



-6-

      paragraph 2.1, the Intellectual Property referred to in paragraph 2.2, the
Patents listed in Exhibit 2 to Schedule 6 of the Business Purchase Agreement,
the Intellectual Property referred to in paragraph 2.4(a), the Intellectual
Property referred to in paragraph 2.4(b), the Intellectual Property referred to
in paragraph 2.4(c), the Intellectual Property in and to the Engineering Design
Tools referred to in paragraph 2.5, the Intellectual Property under the Business
IP Licences included in the Excluded Assets and the Intellectual Property in
commercially available “off-the-shelf” software constitute all Intellectual
Property used or exploited in the Business.     (g)   So far as the Seller is
aware, the Engineering Design Tools listed in Exhibit 4 to Schedule 6 of the
Business Purchase Agreement are the only computer aided engineering tools and
documentation held by and used or exploited in the Business.     (h)   The
Corporation does not use any internet domain names exclusively or primarily in
connection with the Business.     (i)   None of the Patents referred to in
paragraph 2.1 are the subject of any pending or threatened proceedings for
opposition, cancellation, revocation, rectification, licence of right or
relating to title or any similar proceedings anywhere in the world. The Seller
is not aware of any circumstances which might result in any such proceedings.  
  (j)   So far as the Seller is aware there is no fact or matter (including any
act or omission of the Seller) which might result in any Patents referred to in
paragraph 2.1 or any Patents listed in Exhibit 2 to Schedule 6 of the Business
Purchase Agreement, either in whole or in part, being revoked, invalidated or
rendered unenforceable or, in the case of applications for registration, which
might prejudice the prospects of registration.     (k)   The Corporation is
entitled to use under a licence all Third Party Intellectual Property Rights for
all purposes necessary to conduct the Business in the manner in which it is
carried on by the Corporation at Closing.     (l)   So far as the Seller is
aware, the Patents listed in Exhibit 2 to Schedule 6 of the Business Purchase
Agreement constitute all registered Third Party Intellectual Property Rights.  
  (m)   So far as the Seller is aware, details of all Business IP Licences in
respect of registered Third Party Intellectual Property Rights are set out in
Part 2 of Exhibit 2 to Schedule 6 of the Business Purchase Agreement.     (n)  
Save as set out in the Share Sale Disclosure Letter, the Business does not use
any Third Party Software which is not “off the shelf” software available for
purchase by the Buyer directly from the licensor or its sub-licensor.     (o)  
All Business IP Licences are valid and binding and are in full force and effect.
    (p)   So far as the Seller is aware, nothing has been done or omitted to be
done by the Seller or the Corporation which would enable any Business IP Licence
to be terminated or which in any way constitutes a breach of any of the terms of
any Business IP Licence.     (q)   So far as the Seller is aware no other party
is in breach of any Business IP Licence.     (r)   So far as the Seller is aware
the Corporation has not, in each case in the operation of the Business,
infringed any Intellectual Property owned by any third party or breached any
obligations of confidence owed to any third party.     (s)   So far as the
Seller is aware no third party has infringed any Intellectual Property Right,
whether registered or unregistered, which is owned by the Seller, the
Corporation or any



--------------------------------------------------------------------------------



 



-7-

      other member of the Seller’s Group and Related to the Business, breached
any obligations of confidence owed to the Corporation or misappropriated or
misused any Confidential Business Information.

3.   RECORDS.       All material financial transactions of the Business have
been accurately recorded in the Records. All Records are in the full possession
and exclusive control of, and are owned exclusively by, the Corporation and are
not dependent upon any computerized or other system, program or device that is
not exclusively owned and controlled by the Seller.   4.   TRADING   4.1  
Contracts.

  (a)   A complete list of all the Contracts is set out in Schedule 9 to the
Business Purchase Agreement.     (b)   The Corporation is not a party to any
Contract with any current or former director, officer or employee of the
Corporation or with any member of the Seller’s Group.     (c)   Neither the
Seller nor the Corporation nor, so far as the Seller is aware, any other party
to any Contract is in default under any Contract which default would entitle the
other party to terminate the Contract. There has not occurred any event which,
with the lapse of time or giving of notice or both, would constitute a default
under any Contract by the Corporation or the Seller, so far as Seller is aware,
any other party to any Contract which would entitle the other party to terminate
the Contract. Each Contract is in full force and effect, unamended by written or
oral agreement, and the Corporation or the Seller is entitled to the full
benefit and advantage of each Contract in accordance with its terms. Neither the
Seller nor the Corporation has received any notice of any demand or proposal for
the termination of any Contract or for any change to the pricing or other terms
of any Contract which is yet to take effect, of a default by the Seller or the
Corporation under any Contract or of a dispute between the Seller or the
Corporation and any other person in respect of any Contract.     (d)   The
completion of the transactions contemplated by this Agreement will not afford
any party to any of the Contracts or any other person the right to terminate any
Contract under the terms of such Contract nor will the completion of such
transactions result in any additional or more onerous obligation on, or less
advantageous entitlement of, the Corporation under the terms of any Contract.

4.2   Powers of attorney and authorities.

  (a)   No power of attorney given by the Corporation in relation to the
Business or any of the Assets or the After-Acquired Assets is in force.     (b)
  There are not outstanding any authorities (express or implied) by which any
person (other than a director of the Corporation) may enter into any contract or
commitment to do anything on behalf of the Corporation in relation to the
Business.

4.3   Business names.

  (a)   The Corporation does not use any name for any purpose in connection with
the Business other than “Visteon”, “ Visteon UK”, “ Visteon UK Limited”, “
Visteon Swansea” or “Visteon Europe”.



--------------------------------------------------------------------------------



 



-8-

4.4   Litigation.

  (a)   Except as plaintiff in relation to the collection of unpaid debts
arising in the Ordinary Course of Business which do not exceed £150,000 in
aggregate, neither the Seller nor the Corporation is (nor is any person for
whose acts or defaults the Seller or the Corporation may be vicariously liable)
involved in any Legal Proceeding in relation to the Corporation, the Business,
the Shares or any of the Assets or title thereto (whether as plaintiff or
defendant or otherwise) and no such proceedings are pending or have been
Threatened.     (b)   There is no Order outstanding against or affecting the
Corporation, the Business or any of the Assets or the After-Acquired Assets.

4.5   Competition and Trade.       So far as the Seller is aware the Corporation
is not and has not been a party to any agreement, practice or arrangement in
relation to the Business (including the Contracts) which in whole or in part
contravenes any other anti-trust, anti-monopoly, anti-cartel legislation, fair
trading, consumer protection or similar legislation or regulations in any
jurisdiction.   4.6   Data Protection.       So far as the Seller is aware, each
of the Seller and the Corporation has in relation to the Business duly complied
in all material respects with all relevant requirements of the Data Protection
Act 1998.   5.   CONDUCT OF THE BUSINESS   5.1   Licences and Compliance with
Applicable Law.

  (a)   Schedule 12 to the Business Purchase Agreement lists all the Licences
required for the operation of the Business and identifies those that by their
terms include any prohibition or condition relating to a change of control of
the Corporation.     (b)   So far as the Seller is aware all the Licences are
valid and are in full force and effect, the Seller is not so far as it is aware
in violation of any term or provision or requirement of any Licence, and no
person has threatened to revoke, amend or impose any condition in respect of, or
commenced proceedings to revoke, amend or impose conditions in respect of, any
Licence.

5.2   Suppliers       The Seller is not aware of, nor has the Corporation
received notice of, any intention on the part of any supplier to cease doing
business with the Corporation or to modify or change in any material manner any
Contract with the Corporation for the supply of any products or services to the
Corporation.   5.3   Absence of Certain Changes or Events.

  (a)   The Corporation since the Completion Date has carried on the Business in
the Ordinary Course of Business and, in particular, but without limitation, has
not:

  (i)   mortgaged, pledged or otherwise granted or created a Security Interest
in or on any of the Assets or the After-Acquired Assets, except in the Ordinary
Course of Business and in amounts which, individually and in the aggregate are
not material to the financial condition or operation of the Business;



--------------------------------------------------------------------------------



 



-9-

  (ii)   entered into any Contract or other transaction that was not in the
Ordinary Course of Business;     (iii)   in respect of the Business, made any
capital expenditure or authorized any capital expenditure or made any commitment
for the purchase, construction or improvement of any capital assets except in
the Ordinary Course of Business; or     (iv)   agreed or committed to take any
of actions enumerated in paragraphs (i) to (iv) above of this paragraph 5.3.

6.   EMPLOYMENT   6.1   Employees and terms of employment.

  (a)   No person is employed by the Corporation or providing services to the
Corporation under a contract of service or contract for services other than the
Employees.     (b)   The Employees are all employed directly by the Corporation
and each of the Employees is employed exclusively in the Business.     (c)   The
name, date of birth, date of commencement of service, remuneration, other
benefits, number of hours worked per week and job description for each Employee
is set out in the Share Sale Disclosure Letter.     (d)   Particulars of the
terms and conditions of employment of all the Employees (including all
information required by law to be included in particulars of terms of
employment) are set out in the Share Sale Disclosure Letter.     (e)   Each
Employee’s contract of employment is determinable on three months’ notice or
less without compensation (other than compensation in accordance with Parts X
and XI of the Employment Rights Act 1996).     (f)   No Employee has given or
received notice terminating his employment with the Corporation.     (g)   Other
than set out in the Share Sale Disclosure Letter there are no collective
agreements in respect of all or any of the Employees.     (h)   No negotiations
for any increase in remuneration or benefits or change in any other term of the
employment of any of the Employees are currently or are due to take place within
six months after the date of this Agreement, no offer of or demand for any such
increase has been made, and no Employee has within the last 12 months received
an increase in remuneration of more than 5% or suffered any reduction in
remuneration.     (i)   Save for the Employees listed in the Sickness Absence
List or PHI List attached at Schedule 8 to this Agreement, no Employee is or has
been absent from work at the Closing Time for longer than 4 weeks

6.2   Pensions       In this paragraph 6.2 the “Schemes” include each pension
arrangement disclosed in the Share Sale Disclosure Letter in relation to this
Schedule 1.

  (a)   The Schemes in operation for the benefit of any of the Employees or for
the benefit of any dependants of Employees have been disclosed in the Share Sale
Disclosure Letter and no assurance has been given to any of the Employees about
the introduction of any other Benefits.



--------------------------------------------------------------------------------



 



-10-

  (b)   There is no obligation to provide Benefits under, or make contributions
to, any pension scheme except as revealed in the documents provided to the
Buyer.     (c)   No discretion or power has been or will before the Completion
Date be exercised under the Schemes to:

  (i)   augment benefits under the Schemes in respect of any of the Employees on
the basis which may give rise to an expectation that this practice is to be
continued;     (ii)   admit to membership an Employee who would not otherwise
have been eligible for admission to membership of the Schemes; or     (iii)  
provide in respect of a member who is an Employee a benefit which would not
otherwise be provided in respect of such member.

  (d)   Since 30 August 1993 no Employee has had his contract of employment
transferred to the Seller from another employer in circumstances where the
Transfer of Undertakings (Protection of Employment) Regulations 1981 applied to
the transfer of his contract of employment.

6.3   Bonus and other schemes

  (a)   Other than as set out in the Share Sale Disclosure Letter, there are no
schemes (whether contractual or discretionary) in operation by, or in relation
to, the Corporation or any member of the Seller’s Group under which any Employee
is entitled to any bonus, profit-share, commission or other incentive scheme
(whether calculated by reference to the whole or part of the turnover,
profits/losses or sales of the Business or otherwise).

6.4   Changes in remuneration and terms and conditions

  (a)   Since the Last Accounts Date (or, where the relevant employment or
holding of office commenced after such date, since the commencement date of the
employment or holding of office) no change has been made or proposed in the rate
of remuneration, emoluments, pension benefits or other terms of employment of
any Employee.

6.5   Employment claims

  (a)   There are no legal or other proceedings or demands against the Seller by
any Employee or by any third party (including a trade union) on behalf of any
such person nor have any such proceedings or demands been threatened.     (b)  
No Employee has raised or threatened to raise a grievance within the last 6
months which is still current or outstanding.

6.6   Discrimination

  (a)   In the 12 months preceding this Agreement, there has been no
recommendation made in relation to the business by an employment tribunal nor
any investigation by any body responsible for investigating or enforcing matters
relating to sex, race or disability discrimination.

7.   PROPERTY   7.1   Premises.

  (a)   The Premises comprise all the land and buildings owned, occupied or
otherwise used in connection with the Business and all the estate, interest,
right and title whatsoever



--------------------------------------------------------------------------------



 



-11-

      (including interests in the nature of options and rights in the nature of
contractual licences) of the Business in respect of any land or premises. The
particulars of the Premises shown in Schedule 4 are true and correct.

  (b)   The Premises which are occupied or otherwise used by the Seller or the
Corporation in connection with the Business are so occupied or used by right of
ownership or under lease or licence, and the terms of any such lease or licence
(including whether any lease is an old tenancy or a new tenancy for the purpose
of the Landlord and Tenant (Covenants) Act 1995) are summarised in Schedule 4
and permit such occupation or use.     (c)   The Corporation is the sole legal
and beneficial owner of the Premises and is in sole and undisputed occupation of
each of them.     (d)   The information contained in Schedule 4 as to the tenure
of the Premises, the principal terms of the lease or licences held by the Seller
or the Corporation, and the principal terms of the tenancies and licences
subject to and with the benefit of which the Premises are held is true and
accurate in all respects. The present use of Premises is correctly stated in
Schedule 4.

7.2   Encumbrances.

  (a)   The Premises are free from any Security Interest.     (b)   The Premises
are not subject to any covenants, obligations, exceptions, reservations,
stipulations, easements, quasi-easements, profits à prendre, wayleaves,
licences, grants, restrictions, overriding interests or any other matters which
may adversely affect the value of the Premises or their proper use, occupation
or enjoyment for the purposes of the Business nor are any such matters being
acquired by or against it.     (c)   Where any such matters as are referred to
in paragraphs 7.2(a) or 7.2(b) have been disclosed in the Share Sale Disclosure
Letter, the obligations and liabilities imposed and arising under them have been
fully observed and performed and any payments in respect of them due and payable
have been duly paid.     (d)   The Premises are not subject to any option, right
of pre-emption or right of first refusal.     (e)   There are no claims,
disputes or outstanding orders or notices affecting the Premises (whether served
by a landlord, local authority, local planning authority or other body or
person).

7.3   Statutory obligations.

  (a)   There is no outstanding and unobserved or unperformed obligation with
respect to the Premises necessary to comply with the requirements (whether
formal or informal) of any competent authority exercising statutory or delegated
powers.     (b)   There are not in force or required to be in force any licences
whether under the Licensing Act 1964 or otherwise which apply to the Premises or
the present use of the Premises for the purpose of the Business.

7.4   Adverse Orders.

  (a)   There are no compulsory purchase notices, orders or resolutions or
blight notices affecting the Premises nor are there any circumstances likely to
lead to any being made.



--------------------------------------------------------------------------------



 



-12-

  (b)   There are no closing, demolition or clearance orders, enforcement
notices or stop notices affecting the Premises nor are there any circumstances
likely to lead to any being made.

7.5   Leasehold Premises.       No notices have been served by the landlord in
respect of any Leasehold Premises.   7.6   Preliminary Enquiries.       All
replies to preliminary enquiries raised by Linamar’s Solicitors and attached to
the Share Sale Disclosure Letter are true, complete and accurate in all respects
and contain all information known or available to the Seller.   8.  
ENVIRONMENTAL MATTERS   8.1   Environmental Matters.

  (a)   The Business and the Assets and the After-Acquired Assets as carried on
or used by the Corporation and the Seller and the Seller’s predecessors at the
Premises (including the condition of the Premises and the waters on or under the
Premises) have been carried on and used and are currently carried on and used in
compliance with all Environmental Law.     (b)   The Corporation and the Seller
and the Seller’s predecessors have not used any of the Assets or the
After-Acquired Assets, or permitted them to be used, to generate, manufacture,
refine, treat, transport, store, handle, dispose of, transfer, produce or
process any Hazardous Substance except in compliance with all Environmental Law.
    (c)   Each of the Corporation and the Seller is not, and has not been,
subject to any Legal Proceedings (i) investigating or alleging the violation or
possible violation of any Environmental Law in connection with the Business, the
Premises or the other Assets or the After-Acquired Assets or (ii) to determine
whether any study or remedial action is required to respond to a Release or the
presence of a Hazardous Substance on the Premises or other Assets or the
After-Acquired Assets.     (d)   The Environmental Permits listed in Schedule 12
to the Business Purchase Agreement constitute all Environmental Permits which
are required for the operation of the Business or the Assets, including any
machinery, equipment or facility included in the Assets or the After-Acquired
Assets. The Environmental Permits presently held by the Seller and the
Corporation are valid and in full force and effect, and no violations thereof
have been experienced, noted or recorded, and no Legal Proceedings are pending
or Threatened to revoke or limit any of them.     (e)   There are no Legal
Proceedings in progress, pending or Threatened in which it is alleged that the
Corporation or the Seller or any predecessor of the Seller or any employee or
any director or officer or former employee or former director or officer of the
Corporation or the Seller or agent or any other person for whom the Corporation
or the Seller is responsible is liable for a domestic or foreign clean-up or
remediation of lands contaminated with Hazardous Substances or for any other
remedial or corrective action under an Environmental Law in respect of the
Premises nor is there any factual or legal basis on which any such Legal
Proceedings might be commenced.     (f)   There are no circumstances that could
reasonably be expected to give rise to any Legal Proceeding or create any
obligation or liability in respect of (i) the Release or presence of a Hazardous
Substance on or from the Premises or other Assets or After-Acquired Assets or
(ii) the violation of any Environmental Law by the Corporation or the Seller,
the



--------------------------------------------------------------------------------



 



-13-

      Seller’s employees, agents or others for whom the Corporation or the
Seller is responsible in relation to the Business.

  (g)   All Hazardous Substances disposed of, treated or stored on the Premises
have been disposed of, treated and stored in compliance with all Environmental
Laws and no part of the Premises or other Assets or After-Acquired Assets
contains a Hazardous Substance which exceeds an applicable soil, groundwater or
other criterion or standard prescribed by an environmental authority or agency
having jurisdiction over the Premises or other Assets or After-Acquired Assets,
whether or not such criterion or standard constitutes Environmental Law.     (h)
  The Corporation or the Seller and the Seller’s predecessors have maintained
all environmental and operating documents and records Related to the Business in
the manner and for the time periods required by any Environmental Law and have
never conducted an environmental audit of the Business, the Premises or any of
the other Assets or After-Acquired Assets. For purposes of this paragraph (h),
an environmental audit includes any evaluation, assessment, review or study
performed at the request of or on behalf of the Seller, a prospective purchaser
of the Business or the Assets or After-Acquired Assets or a Competent Authority,
whether formally requisitioned or otherwise prepared.     (i)   There are no
underground storage tanks, pits, lagoons, waste disposal sites, above-ground
storage tanks or materials or other assets containing asbestos or
polychlorinated biphenyls located on the Premises.     (j)   So far as the
Seller is aware there are no pending or proposed changes to Environmental Laws
which would render illegal or materially restrict the operation of the Business
or the use or operation of any Asset or After-Acquired Asset.

9.   TAXATION   9.1   Tax Administration

  (a)   The Corporation is not involved in any dispute with H M Revenue &
Customs concerning any matter which affects the Business or any of the Assets.  
  (b)   H M Revenue & Customs has not operated or agreed to operate any special
arrangement (being an arrangement which is not based on the relevant
legislation, any published practice or concession or any guidance issued by HM
Revenue & Customs) in relation to the tax affairs of the Corporation.

9.2   PAYE and National Insurance       The Corporation has operated the PAYE
system accurately and correctly in respect of the Employees.   9.3   VAT

  (a)   The Corporation is not registered for the purposes of the VATA in
respect of the Business and has kept materially complete and up to date records
required for those purposes.     (b)   The Corporation is not registered and is
not liable to register with any tax authority outside the United Kingdom for the
purposes of paying or administering any tax in respect of the Business.



--------------------------------------------------------------------------------



 



-14-

9.4   None of the Assets or the After-Acquired Assets is a capital item, the
input tax on which could be subject to adjustment on accordance with the
provisions of Part XV of the Value Added Tax Regulations 1995.   9.5   In
respect of each Relevant Lease:

  (a)   the original of all land transaction certificates issued by HMRC and all
original self certificates was delivered to the Corporation on Completion;    
(b)   no premium or rent was at any time or remains contingent, unascertained or
uncertain;     (c)   all land transaction returns (including any supplemental or
amending returns) required to be made by the Seller have been properly and duly
prepared and punctually submitted and are up-to-date and accurate;     (d)   any
SDLT which ought to have been paid by the Seller has been paid in full by the
due date;     (e)   no relief or exemption from SDLT has been claimed on any of
the Leasehold Premises to be assigned by the Seller to the Corporation on
Completion which will or might result in the assignment of the lease by the
Seller to the Corporation being deemed to be the grant of a lease for SDLT
purposes;     (f)   save in respect of the assignment of the lease by the Seller
to the Corporation on Completion, so far as the Seller is aware the Corporation
will not after Completion become liable to submit any land transaction return
(including any supplemental return) or make any self-certificate in respect of
the lease     (g)   so far as the Seller is aware the Corporation will not after
Completion become liable to make any payment of SDLT in respect of the lease;

    For the purposes of this warranty 9.5:

  (h)   “Relevant Lease” means any leasehold interest which the Seller will
assign to the Corporation on Completion; and     (i)   terms defined in Finance
Act 2003 (as amended) shall have the meanings ascribed by that Act.

9.6   There is no branch agent office or permanent establishment (within the
meaning of the OECD Model Double Taxation Agreement) of the Corporation outside
the United Kingdom.   9.7   Neither the Seller nor any relevant associate (as
defined in paragraph 3(7) of Schedule 10 to VATA 1994) has elected to waive
exemption or will before Completion elect to waive exemption for VAT purposes in
relation to the Premises.   9.8   None of the Premises is a building or
engineering work falling within item 1(a) of Group 1 of Schedule 9 to VATA 1994.
  9.9   All VAT payable on the importation of goods, and all excise duties
payable to HM Revenue & Customs payable in respect of the Assets, including the
Stock, have been paid in full, and none of the Assets is liable to confiscation,
forfeiture or distress.   9.10   So far as the Seller is aware the information
in relation to capital allowances available in respect of the Assets set out in
the Share Sale Disclosure Letter with reference to this warranty is materially
correct and complete in respect of the Seller’s period of ownership of the
Assets.



--------------------------------------------------------------------------------



 



-15-

9.11   During the Seller’s period of ownership, no capital allowances were
claimed in respect of the Assets other than industrial buildings allowances as
set out in the information provided in the Share Sale Disclosure Letter as
disclosures against warranty 9.10.



--------------------------------------------------------------------------------



 



 



SCHEDULE 10
LIMITATIONS ON LIABILITY

1.   MONETARY LIMITS   1.1   No Losses may be recovered from the Seller pursuant
to Warranty Claims under clause 3.1(5): (i) unless the amount of all Losses,
when taken together collectively with any Losses (as defined in, respectively,
the Business Purchase Agreement and the Excluded Assets and Liabilities Transfer
Agreement) suffered or incurred by the Corporation pursuant to Warranty Claims
as defined in, respectively, the Business Purchase Agreement and the Excluded
Assets and Liabilities Transfer Agreement) under clause 6.5 of the Business
Purchase Agreement and clause 8.2 of the Excluded Assets and Liabilities
Transfer Agreement, exceeds £75,000 (without duplication as provided in
paragraph 4 of this Schedule 10), in which case the whole amount (and not just
the amount by which such threshold amount is exceeded) is recoverable; or (ii)
in an aggregate amount exceeding £5,000,000.   1.2   The Seller shall have no
liability for any Losses pursuant to Warranty Claims under clause 3.1(6) in
respect of the Warranties in paragraphs 9.10 and 9.11 of Schedule 1 or any other
claim under this Agreement for the loss or non-availability of any capital
allowances available on any of the Assets:

  (a)   except to the extent that the amount of Tax which can be saved by the
capital allowances available to be used by the Buyer arising from the Assets is
less than £1,555,270; or     (b)   where the loss or non-availability of the
capital allowances arise as a result of a voluntary act of the Corporation or a
member of the Buyer’s Group after Completion or as a result of a change in law,
change in the published practice or concession of any Tax Authority or as a
result of the decision of any court or tribunal, in each case after Completion.

1.3   The total liability of the Seller in respect of Warranty Claims (as
defined in, respectively, this Agreement, the Business Purchase Agreement and
the Excluded Assets and Liabilities Transfer Agreement) under clause 3.1(5) of
this Agreement (other than the Warranties in paragraphs 1.1, 1.3 and 2.1 of
Schedule 1), clause 6.5 of the Business Purchase Agreement (other than the
Warranties in paragraphs 1.1 and 2.1 of Schedule 1 to the Business Purchase
Agreement) and clause 8.2 of the Excluded Assets and Liabilities Transfer
Agreement (other than the Warranties in clauses 8.1(a), (b), (c) or (d) thereof)
shall not exceed £5,000,000 and the Corporation hereby acknowledges that the
Business Purchase Agreement and the Excluded Assets and Liabilities Transfer
Agreement shall be deemed to be amended accordingly.   1.4   For the avoidance
of doubt, the limitations set out in paragraphs 1.1 and 1.2 of this Schedule 10
shall have no application to the indemnities of Seller set out in clause 5.2 of
this Agreement or Warranty Claims relating to a breach of the Warranties in
paragraphs 1.1, 1.3 or 2.1 of Schedule 1.   2.   TIME LIMITS   2.1   The Seller
shall not be liable for any Warranty Claim (other than a Warranty Claim for
breach of the Warranties in paragraphs 1.1, 1.3 or 2.1 of Schedule 1) unless the
Seller is given written notice of such Warranty Claim (specifying such
reasonable detail of the fact, matter, event or circumstance giving rise to the
Warranty Claim as is then available to the Buyer and an estimate (on a without
prejudice basis) of the amount of such Warranty Claim) on or before:

  (a)   in the case of a Warranty Claim relating to the Warranties contained in
paragraph 9 (Taxation) of Schedule 1, the seventh anniversary of Closing Date;  
  (b)   in the case of a Warranty Claim relating to the Warranties contained in
paragraph 8 (Environmental Matters) of Schedule 1, the tenth anniversary of
Closing Date;



--------------------------------------------------------------------------------



 



-2-

  (c)   in the case of all other Warranty Claims (other than a Warranty Claim
for breach of the Warranties in paragraphs 1.1. 1.3 and 2.1 of Schedule 1), the
date which falls 18 months after the Closing Date,

    provided that, for the avoidance of doubt, the Seller’s Liability for
Warranty Claims for breach of the Warranties in paragraphs 1.1, 1.3 or 2.1 of
Schedule 1 shall be unlimited in time.   2.2   Any Warranty Claim shall (if not
previously satisfied, withdrawn or settled) be deemed to have been withdrawn and
waived by the Buyer unless legal proceedings in respect of such Warranty Claim
have been commenced (by being both issued and served on the Seller) by the end
of the applicable warranty period set out in paragraph 2.1 of this Schedule 10
and, following expiry of such warranty period, being asserted by the Buyer with
a reasonable vigilance that does not, when taken together with lapse of time and
other circumstances, cause prejudice to the Seller of a nature that entitles the
Seller to the equitable remedy of laches.   3.   SHARE SALE DISCLOSURE LETTER  
3.1   The Seller shall not be liable for any Warranty Claim if and to the extent
that the fact, matter, event or circumstance giving rise to the Warranty Claim
was:

  (a)   fairly and accurately disclosed to the Buyer in the Share Sale
Disclosure Letter (and for this purpose “fairly and accurately disclosed” means
disclosed in such manner and in such detail as to enable a reasonable buyer to
make a reasonably informed and reasonably accurate assessment of the matter
concerned); or     (b)   expressly provided for or stated to be an exception
under the terms of the Business Purchase Agreement or this Agreement.

4.   NO DOUBLE RECOVERY       The Buyer under this Agreement and the Corporation
under the Business Purchase Agreement and the Excluded Assets and Liabilities
Transfer Agreement shall not be entitled to recover damages in respect of any
Warranty Claim (as defined in, respectively, this Agreement, the Business
Purchase Agreement and the Excluded Assets and Liabilities Transfer Agreement)
for breach of any of the Warranties (as defined in, respectively, this
Agreement, the Business Purchase Agreement and the Excluded Assets and
Liabilities Transfer Agreement) or otherwise obtain reimbursement or restitution
which exceed the total losses in respect of any breach of Warranty (as defined
in, respectively, this Agreement, the Business Purchase Agreement and the
Excluded Assets and Liabilities Transfer Agreement) or indemnity claim arising
out of or in connection with the same circumstances notwithstanding that such
circumstances may involve the breach of more than one Warranty.   5.   ACTS OF
THE BUYER   5.1   The Seller shall have no liability whatsoever in respect of a
Warranty Claim if and to the extent that:

  (a)   the matter giving rise to a Warranty Claim would not have arisen but for
a voluntary act, omission or transaction carried out either:

  (i)   before the Closing Time at the written request of the Buyer; or     (ii)
  after the Closing Time by the Buyer other than, in each case:

  (A)   in the ordinary and usual course of business;



--------------------------------------------------------------------------------



 



-3-

  (B)   as required in order to comply with any obligations under this
Agreement.

6.   GENERAL LIMITATIONS   6.1   The Seller shall not be liable in respect of
any Warranty Claim which is based upon a liability which, at the time such claim
is notified to the Seller, is contingent only or otherwise not capable of being
quantified (including by reasonable estimate) unless and until such liability,
in whole or in part, ceases to be contingent or becomes capable of being
quantified.   6.2   The Seller shall have no liability whatsoever in respect of
a Warranty Claim if and to the extent that the Warranty Claim arises or is
increased as a result of, or is otherwise attributable to, the passing or coming
into force of, or any change in, after the date of this agreement, any law,
rule, regulation, directive, interpretation of the law or any administrative
practice of any government, governmental department, agency or regulatory body
or any increase in the rates of taxation or any imposition of taxation, in any
such case not actually announced or prospectively in force at the date of this
agreement.   7.   PROCEEDS OF RECOVERY FROM THIRD PARTIES   7.1   If the Seller
pays to the Buyer an amount in discharge of a Substantiated Warranty Claim and
the Buyer subsequently recovers a sum from some other person (including any
insurance company) which is directly referable to the matter giving rise to that
Substantiated Warranty Claim or obtains any relief, saving or benefit which is
so referable the Buyer shall repay to the Seller:

  (a)   an amount equal to the sum recovered from some other person or the value
of the relief, saving or benefit (calculated by reference to the amount saved);
or     (b)   if the figure resulting under paragraph 7.1(a) of this Schedule 10
is greater than the amount paid by the Seller to the Buyer in respect of the
relevant Substantiated Warranty Claim or the aggregate payments previously made
by the Seller in respect of all Substantiated Warranty Claims, such lesser
amount as shall have been paid by the Seller.

7.2   Any payment required to be made by the Buyer pursuant to paragraph 7.1 of
this Schedule 10 shall be made:

  (a)   in a case where the Buyer receives a payment, within 15 Business Days of
the receipt of such payment; and     (b)   in a case where the Buyer obtains a
relief, saving or benefit, within 15 Business Days of the date on which such
relief, saving or benefit is used or within 15 Business Days of the date on
which a reduced payment by the Buyer is made as a consequence of such relief,
saving or benefit (if earlier).

8.   MITIGATION BY THE BUYER       Nothing in this Agreement shall relieve the
Buyer of any common law or other duty to mitigate any loss, liability or damage
suffered or incurred by it.   9.   REDUCTION IN CONSIDERATION   9.1   If any
amount is paid by the Seller under the Warranties or pursuant to any other claim
by the Buyer under this Agreement, the amount of such payment shall be deemed to
constitute a reduction in the consideration payable under this Agreement.

